(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vísta la moción de la demandante y apelada para que se deses-time por abandono el recurso; y vista también la certificación expe-dida por el Secretario de la Corte de Distrito de Mayagüez, de la cual consta que la sentencia recurrida fué dictada en 26 de junio de 1940; que el escrito de apelación fué radicado el 25 de julio del mismo año; que en agosto 5, 1940, los apelantes solicitaron la transcripción de evidencia, pidiendo al mismo tiempo que se prorrogase hasta sep-tiembre 25, 1940, el término para radicar la transcripción, lo que le fué concedido; y que desde la fecha en que expiró. dicho término-*958hasta el presente, los demandados apelantes no han hecho gestión alguna para perfeccionar el recurso por ellos interpuesto;
Por lo tanto, se declara con lugar la moción y se desestima por abandono el recurso.